By the court, Sebastian J. The judgment in this case must be affirmed. There is no exception taken to the refusal to grant a new trial, and of course it cannot be noticed. The motion to arrest the judgment was properly overruled. The indictment charges the offence with accuracy and precision. It alleges that the defendant feloniously, wilfully, and of his malice aforethought, made an assault with intent to kill one Emily Bishop. This charge is every way sufficient, and pursues the statute and substantially complies with its requisites. Judgment affirmed.